Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

DETAILED ACTION
Claims 1-15 are pending in this office action. 

Priority
Priority claimed to US provisional application# 62649627, filed 03/29/2018.

Information Disclosure Statement
The information disclosure statements (IDS's) submitted on 06/17/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Cecchetti et al. (ETHAN CECCHETTI ET AL: "Solidus: Confidential Distributed Ledger Transactions via PVORM", IACR, INTERNATIONAL ASSOCIATION FOR CRYPTOLOGIC RESEARCH, vol. 20170831 :160538 26 May 2017 (2017-05-26), pages 1-23, hereinafter Cecchetti), in view of Gervais et al. (ARTHUR GERVAIS ET AL: "On the Privacy Provisions of Bloom Filters in Lightweight Bitcoin Clients", INTERNATIONAL ASSOCIATION FOR CRYPTOLOGIC RESEARCH, vol. 20141013:202348, 13 October 2014 (2014-10-13), pages 1-11, Gervais hereinafter).
For claim 1, Cecchetti teaches a method of preserving privacy for usage of a lightweight blockchain client in a blockchain network (Cecchetti - Abstract - identities of the transacting entities are hidden as both transaction values and the transaction graph are hidden), the method comprising: using, in a full blockchain node of the blockchain network, a trusted execution environment (TEE) (Abstract; D.2 on page 22 - the publicly verifiable oblivious RAM machine and the corresponding protocol is implemented over an SGX environment wherein the transaction confidentiality is protected against hostile OS at the bank nodes, in a trusted secure environment);
establishing a secure communication between the lightweight blockchain client and the TEE (Abstract; sec. 3.1, 3.2 and D.2 on page 22 - The client/user is able to send requests to the bank the user is associated with (sec. 5), wherein each user is publicly associated with one bank and the banks hold the entire ledger in oblivious RAM, i.e. the banks hold the ledger whereas the client implicitly do not hold the ledger, and hence the clients are lightweight clients in that context and the banks are full blockchain nodes, it is implied that the clients use the remote attestations offered by the SGX to verify that the application for implementing PVORM that runs inside the enclave is trustworthy; also, transaction requests include information encrypted using the Bank's public key, which means that the communication of this information between the client and TEE is secured);
receiving, by the TEE, a request from the lightweight blockchain client for at least one transaction or address of the lightweight blockchain client (Sec. 5 page 7 - “requesting transactions”); and 
obtaining, by the TEE, unspent transaction output (UTXO) information with respect to the request from the lightweight blockchain client from a UTXO database by oblivious database access using an oblivious RAM (ORAM) protocol (Sec. 3.2, 3.3 and D.2 on page 22 - the bank maintains data structure Mi containing each user's balance using PVORM, and wherein the ledger may be based on Nakamoto consensus and thus be a bitcoin ledger, in which case the balance summary is the set of UTXOs, and it is implied that the TEE necessarily obtains the UTXOs relating to the client's request to maintain its account balance - Sec. 2.1).
Although since banks hold the ledger and the client implicitly do not hold the ledger, and the clients may therefore be considered lightweight clients offering a subset of the functionalities of a full blockchain client under broad interpretation, Cecchetti does not explicitly disclose, whereas Gervais teaches a lightweight client along the lines of specifications wherein a client may be operating on Simplified Payment Verification (SPV) mode that calculates its own existing BTC balance or maintaining a wallet (Gervais - Fig. 1; Sec. 2 - receiving a request from the lightweight blockchain client for at least one transaction or address of the lightweight blockchain as in the bloom filter section, and obtaining unspent transaction output (UTXO) information in respect to the lightweight blockchain client's request from a UTXO database wherein full bitcoin client obtains relevant transactions based on the bloom filter).
Therefore, based on Cecchetti in view of Gervais, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to utilize teachings of Gervais in the system of Cecchetti, in order to implement a lightweight client securely communicating with the full node of Gervais and using a secure enclave employing write only ORAM thereby disclosing that a secure enclave could be used in conjunction with PVORM by a node with a copy of the ledger (bank node) as disclosed by Cecchetti, in order to protect the privacy of users against a hostile platform at the bank's node and improving the system storage and operational efficiency via use of lightweight clients.

For Claim 2, Cecchetti in view of Gervais teaches the claimed subject matter as disclosed above. Cecchetti further teaches comprising: at initialization of the full blockchain node, scanning a blockchain of the blockchain network and storing an original UTXO database in a memory of the full blockchain node; and updating the original UTXO database in the memory of the full blockchain node based on an addition of one or more blocks to the blockchain (Sec. 1 page 2; Sec. 4, 4.1, 4.2 - blockchain being maintained in ORAM, and PVORM initialization; Sec. 3.2, 3.3, B - page 17, and D.2 on page 22 - the bank maintains data structure Mi containing each user's balance using PVORM, scanning for balance, and the updated balance summary is the set of UTXOs, and it is implied that the TEE necessarily obtains the UTXOs relating to the client's request to maintain its account balance - Sec. 2.1).

For Claim 3, Cecchetti in view of Gervais teaches the claimed subject matter as disclosed above. Cecchetti further teaches reading, by the TEE at initialization, an entirety of the blockchain and verifying each block of the blockchain (Sec. 2.1, 6.2 - wherein initialization and verification is part of it).

For Claim 4, Cecchetti in view of Gervais teaches the claimed subject matter as disclosed above. Cecchetti further teaches generating, by the TEE for itself, a secure UTXO database as the UTXO database, which is a modified version of an original UTXO database stored in a memory of the full blockchain node (Sec. A.6 page 16 - the balance of the user accounts are stored on the ledger in an efficient data structure, i.e. in a tree of buckets, and such an account is a secure UTXO DB; Sec. 3.2, 3.3 and D.2 on page 22 - the bank maintains data structure Mi containing each user's balance using PVORM, and it is implied that the TEE necessarily obtains the UTXOs relating to the client's request to maintain its account balance - Sec. 2.1).

For Claim 5, Cecchetti in view of Gervais teaches the claimed subject matter as disclosed above. Cecchetti further teaches the method according to claim 4, wherein generating the secure UTXO database comprises, by the TEE: encrypting the original UTXO database on the disk as a sealed storage (Sec. B; Sec. 3.2 page 4; Sec. 4 page 5; Sec. 1.6 page 16 - various sections teach encryption of blocks and storage in memory/disk), 
introducing indexes for easy and fast access depending on the request from the lightweight blockchain client, and introducing a randomization using the ORAM protocol (Sec. A.6 page 16; Sec. B pages 17-18 - indexes for requests from lightweight clients allowing fast access in in logarithmic time, and randomization).

For Claim 6, Cecchetti in view of Gervais teaches the claimed subject matter as disclosed above. Cecchetti further teaches wherein the used ORAM protocol which is used is the Path ORAM protocol (Sec. A.6 page 16 - Path ORAM protocol).

For Claim 7, Cecchetti in view of Gervais teaches the claimed subject matter as disclosed above. Cecchetti further teaches by the TEE, when accessing security critical data structures of the ORAM data structure, including stash, indexes and a position map, passing over the data structures entirely in a memory of the TEE (Sec. 4.2; Sec. A.6 page 16, B.2 page 17-18, D.2 page 22).
For Claim 8, Cecchetti in view of Gervais teaches the claimed subject matter as disclosed above. Cecchetti further teaches removing, by the TEE, all branching in code that accesses ORAM data structures and replacing the branching with cmov assembly instructions (Sec. 4.1 Fig. 2, 7; Sec. A.6 page 16 - moving block along the path or branch wherein the step of moving or replacement results into assembly instruction as also well-known in the art).

For Claim 9, Cecchetti in view of Gervais teaches the claimed subject matter as disclosed above. Cecchetti further teaches wherein: the request from the lightweight blockchain client includes addresses of interest for which the lightweight blockchain client needs an information update, together with the last transaction hash and transaction number, and/or a response of the TEE includes a currently included and maximum number of unspent transactions found for a specific address (Sec. 2.3, 5, A.2, B.1, D.2 - allowing synchronizing update from a relevant state by using a hash of the last known state, and transaction IDs and address information as part of the request, which represents an obvious design variations of the combination of Cecchetti and Gervais with regards to lightweight client requests).

For Claim 10, Cecchetti in view of Gervais teaches the claimed subject matter as disclosed above. Cecchetti in view of Gervais further teaches wherein, prior to sending a request to the TEE, the lightweight blockchain client performs an attestation with the TEE (Sec. D.2 page 22 - attestation mechanism associated with lightweight blockchain client; Gervais - Fig. 1; Sec. 2 - discloses receiving a request from the lightweight blockchain client).

For Claim 11, Cecchetti in view of Gervais teaches the claimed subject matter as disclosed above. Cecchetti further teaches after successful update of the UTXO information of the lightweight blockchain with respect to the request from the lightweight blockchain client, terminating the secure communication between the lightweight blockchain client and the TEE (Sec. 6.2, 6.3, B - the bank maintains data structure Mi containing each user's balance using PVORM, scanning for balance, and the updated balance summary is the set of UTXOs, and it is implied that the TEE necessarily obtains the UTXOs relating to the client's request to maintain its account balance, wherein the transaction pipeline in case of failure and success are associated with connection, abort or disconnect).

For claim 12, Cecchetti teaches a full blockchain node disposed in a blockchain network and using a trusted execution environment (TEE) (Abstract; D.2 on page 22 - the publicly verifiable oblivious RAM machine and the corresponding protocol is implemented over an SGX environment wherein the transaction confidentiality is protected against hostile OS at the bank nodes, in a trusted secure environment), the full blockchain node being configured to preserve privacy for usage of a lightweight blockchain client (Cecchetti - Abstract - identities of the transacting entities are hidden as both transaction values and the transaction graph are hidden), by providing for execution of the following steps: 
receiving a request from the lightweight blockchain client for a setup of a secure communication (Abstract; sec. 3.1, 3.2 and D.2 on page 22 - The client/user is able to send requests to the bank the user is associated with (sec. 5), wherein each user is publicly associated with one bank and the banks hold the entire ledger in oblivious RAM, i.e. the banks hold the ledger whereas the client implicitly do not hold the ledger, and hence the clients are lightweight clients in that context and the banks are full blockchain nodes, it is implied that the clients use the remote attestations offered by the SGX to verify that the application for implementing PVORM that runs inside the enclave is trustworthy; also, transaction requests include information encrypted using the Bank's public key, which means that the communication of this information between the client and TEE is secured);
receiving a request from the lightweight blockchain client for at least one transaction or address of the lightweight blockchain client (Sec. 5 page 7 - “requesting transactions”);
obtaining, by the TEE, unspent transaction output (UTXO) information with respect to the request from the lightweight blockchain client from a UTXO database by oblivious database access using an oblivious RAM (ORAM) protocol; and sending, by the TEE, a response to the request from the lightweight blockchain client for the at least one transaction or address, the response including the obtained UTXO (Sec. 3.2, 3.3 and D.2 on page 22 - the bank maintains data structure Mi containing each user's balance using PVORM, and wherein the ledger may be based on Nakamoto consensus and thus be a bitcoin ledger, in which case the balance summary is the set of UTXOs, and it is implied that the TEE necessarily obtains the UTXOs relating to the client's request to maintain its account balance - Sec. 2.1; also Sec. 2.3, 5, A.2, B.1, D.2 - allowing synchronizing update from a relevant state by using a hash of the last known state, and transaction IDs and address information as part of the request).
Although since banks hold the ledger and the client implicitly do not hold the ledger, and the clients may therefore be considered lightweight clients offering a subset of the functionalities of a full blockchain client under broad interpretation, Cecchetti does not explicitly disclose, whereas Gervais teaches a lightweight client along the lines of specifications wherein a client may be operating on Simplified Payment Verification (SPV) mode that calculates its own existing BTC balance or maintaining a wallet (Gervais - Fig. 1; Sec. 2 - receiving a request from the lightweight blockchain client for at least one transaction or address of the lightweight blockchain as in the bloom filter section, and obtaining unspent transaction output (UTXO) information in respect to the lightweight blockchain client's request from a UTXO database wherein full bitcoin client obtains relevant transactions based on the bloom filter).
Therefore, based on Cecchetti in view of Gervais, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to utilize teachings of Gervais in the system of Cecchetti, in order to implement a lightweight client securely communicating with the full node of Gervais and using a secure enclave employing write only ORAM thereby disclosing that a secure enclave could be used in conjunction with PVORM by a node with a copy of the ledger (bank node) as disclosed by Cecchetti, in order to protect the privacy of users against a hostile platform at the bank's node and improving the system storage and operational efficiency via use of lightweight clients.

For Claim 13, Cecchetti in view of Gervais teaches the claimed subject matter as disclosed above. Cecchetti further teaches scanning a blockchain of the blockchain network and to store an original UTXO database in a memory of the full blockchain node; and update the original UTXO database in the memory of the full blockchain node based on an addition of one or more blocks to the blockchain (Sec. 1 page 2; Sec. 4, 4.1, 4.2 - blockchain being maintained in ORAM, and PVORM initialization; Sec. 3.2, 3.3, B - page 17, and D.2 on page 22 - the bank maintains data structure Mi containing each user's balance using PVORM, scanning for balance, and the updated balance summary is the set of UTXOs, and it is implied that the TEE necessarily obtains the UTXOs relating to the client's request to maintain its account balance - Sec. 2.1).

For Claim 14, Cecchetti in view of Gervais teaches the claimed subject matter as disclosed above. Cecchetti further teaches wherein: the TEE of the full blockchain node includes a secure software guard extensions (SGX), and/or the TEE is configured to read, at initialization, an entirety of the blockchain and to verify each block of the blockchain (Sec. 2.1, 6.2, D.2 page 22 - wherein initialization and verification is part of it, and use of SGX).

For Claim 15, Cecchetti in view of Gervais teaches the claimed subject matter as disclosed above. Cecchetti further teaches wherein the TEE of the full blockchain node is configured to generate, for itself, a secure UTXO database as the UTXO database, which is a modified version of an original UTXO database stored in the a memory of the full blockchain node (Sec. A.6 page 16 - the balance of the user accounts are stored on the ledger in an efficient data structure, i.e. in a tree of buckets, and such an account is a secure UTXO DB; Sec. 3.2, 3.3 and D.2 on page 22 - the bank maintains data structure Mi containing each user's balance using PVORM, and it is implied that the TEE necessarily obtains the UTXOs relating to the client's request to maintain its account balance - Sec. 2.1), by providing for execution of the following steps: encrypting the original UTXO database on the disk as a sealed storage (Sec. B; Sec. 3.2 page 4; Sec. 4 page 5; Sec. 1.6 page 16 - various sections teach encryption of blocks and storage in memory/disk), introducing indexes for easy and fast access depending on the request from the lightweight blockchain client, and introducing a randomization using the ORAM protocol (Sec. A.6 page 16; Sec. B pages 17-18 - indexes for requests from lightweight clients allowing fast access in in logarithmic time, and randomization).

    
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYESH JHAVERI whose telephone number is (571)270-7584. The examiner can normally be reached on Mon-Fri 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571)272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAYESH M JHAVERI/Primary Examiner, Art Unit 2433